DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Information Disclosure Statement
The references listed in the Information Disclosure Statement submitted on 09/17/2020 and 11/09/2021 have been considered by the examiner (see attached PTO-1449). 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, 10, 15 and 16, the instant application is directed to methods, non-transitory computer-readable media and apparatus (referred to a server device) for processing a service/operation data/information based on received user speech.  Each of the independent claims, combining certain well-known features in the art, identifies the uniquely distinct features of: 
“…receive user speech information collected by a first terminal; 

transmit the target service operation code to the first terminal, so that the first terminal plays the target service operation code by using a speech; and 
receive the target service operation code obtained by a second terminal, search for a target execution page corresponding to the target service operation code, and transmit the target execution page to the second terminal, so that the second terminal executes a service operation corresponding to the target service operation information in the target execution page.”  

The prior art of record, WHITELEY et al. (IDS: US 9,304,736), NAKADAI et al. (US 2016/0055850), SAMPATHKUMARAN (US 2013/0041662), MISEK et al. (US 2018/0247297) and DISLEY et al. (US 2017/0374425),, provided numerous related teachings and techniques of processing speech/audio related data/information including: voice controlled assistant with non-verbal code entry by facilitating transactions and other functions primarily through verbal interactions with a user, wherein the code is entered through use of a companion application executing on another device separate from the voice controlled assistant, and using speech recognition, text-to-speech (TTS) and natural language processing (NLP); performing predetermined information processing (including speech recognition processing and generating content identification information) on input data to generate a first processing result data and to receive a second processing result data with higher versatility so as to select either one of them according to the use environment of the device; providing controlling services on a device using voice data by detecting voice data from a user, converting the voice data to text data, matching the text data to an identifier that is associated with a list of identifiers for controlling operation of the application, and controlling the application based on the identifier matched with the text data; .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

It is noted that, a prior art search has been conducted by the examiner (see attached PTO-892 form and search report). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QI HAN whose telephone number is (571)272-7604.  The examiner can normally be reached on 9-19:30, Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

QH/qh
March 19, 2022
/QI HAN/Primary Examiner, Art Unit 2659